Exhibit 1.3 Consolidated Financial Statements for the Year Ended December 31, 2009 Deloitte & Touche LLP 2800 - 1055 Dunsmuir Street 4 Bentall Centre P.O. Box 49279 Vancouver BCV7X 1P4 Canada Tel: 604-669-4466 Fax: 604-685-0395 www.deloitte.ca Report of Independent Registered Chartered Accountants To the Board of Directors and Shareholders of Pan American Silver Corp. We have audited the accompanying consolidated balance sheets of Pan American Silver Corp. and subsidiaries (the Company) as at December 31, 2009 and 2008 and the related consolidated statements of operations, comprehensive income, shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of Pan American Silver Corp. and subsidiaries as at December 31, 2009 and 2008 and the results of their operations and their cash flows for each of the years in the three year period ended December 31, 2009 in accordance with Canadian generally accepted accounting principles. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2009 based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 22, 2010 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. Independent Registered Chartered Accountants Vancouver, Canada March 22, 2010 Comments by Independent Registered Chartered Accountants on Canada-United States of America Reporting Difference The standards of the Public Company Accounting Oversight Board(United States) require the addition of an explanatory paragraph (following the opinion paragraph) when there are changes in accounting principles that have a material effect on the comparability of the Company’s financial statements, such as the change described in Note 2(c) to the consolidated financial statements.Although we conducted our audits in accordance with both Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), our report to the Board of Directors and Shareholders, dated March 22, 2010, is expressed in accordance with Canadian reporting standards which do not require a reference to such changes in accounting principles in the auditors’ report when the changes are properly accounted for and adequately disclosed in the financial statements. Independent Registered Chartered Accountants Vancouver, Canada March 22, 2010 Deloitte & Touche LLP 2800 - 1055 Dunsmuir Street 4 Bentall Centre P.O. Box 49279 Vancouver BCV7X 1P4 Canada Tel: 604-669-4466 Fax: 604-685-0395 www.deloitte.ca Report of Independent Registered Chartered Accountants To the Board of Directors and Shareholders of Pan American Silver Corp. We have audited the internal control over financial reporting of Pan American Silver Corp. and subsidiaries (the “Company”) as of December 31, 2009, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company's management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting.Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. As described in Management’s Report on Internal Control over Financial Reporting, management excluded from its assessment the internal control over financial reporting at Aquiline Resources Inc., which was acquired on December 7, 2009. Aquiline Resources Inc. constitute 40% and 44% of net and total assets, respectively, 0% of revenues, and 0% of net income of the consolidated financial statement amounts as of and for the year ended December 31, 2009. Accordingly, our audit did not include the internal control over financial reporting at Aquiline Resources Inc. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2009, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as at and for the year ended December 31, 2009 of the Company and our report dated March 22, 2010 expressed an unqualified opinion on those financial statements and included a separate report titled Comments by Independent Registered Chartered Accountants on Canada-United States of America Reporting Difference referring to changes in accounting principles. Independent Registered Chartered Accountants Vancouver, Canada March 22, 2010 Pan American Silver Corp. Consolidated Balance Sheets As at December 31, 2009 (In thousands of U.S. dollars) Assets Current Cash $ $ Short-term investments (Note 6) Accounts receivable (Note 5) Income taxes receivable Inventories (Note 7) Unrealized gain on commodity contracts Future income taxes (Note 18) Prepaid expenses and other current assets Total Current Assets Mineral property, plant and equipment, net (Note 8) Other assets (Note 9) Total Assets $ $ Liabilities Current Accounts payable and accrued liabilities (Note 10) $ $ Income taxes payable Unrealized loss on foreign currency contracts - Total Current Liabilities Provision for asset retirement obligation and reclamation (Note 11) Future income taxes (Note 18) Convertible debenture (Note 3) - Total Liabilities Non-controlling Interests Shareholders’ Equity (Note 13) Share capital (authorized: 200,000,000 common shares of no par value) Contributed surplus Accumulated other comprehensive income (loss) (Note 12) ) Retained earnings Retained earnings and accumulated other comprehensive income Total Shareholders’ Equity Total Liabilities, Non-Controlling Interests and Shareholders’ Equity $ $ Commitments and Contingencies (Note 17) Subsequent Events (Note 21) APPROVED BY THE BOARD “signed” Ross J. Beaty, Director “signed” Geoff A. Burns, Director See accompanying notes to consolidated financial statements 1 Pan American Silver Corp. Consolidated Statements of Operations For the years ended December 31, 2009, 2008 and 2007 (in thousands of US Dollars, except for per share amounts) Sales $ $ $ Cost of sales Depreciation and amortization Mine operating earnings General and administrative Exploration and project development Accretion of asset retirement obligation Doubtful accounts provision (Note 5) - - Write-down of mining assets (Note 8) - - Operating earnings Interest and financing expenses ) ) ) Investment and other (expenses) income, net ) ) Foreign exchange (losses) gains ) ) Net gains (losses) on commodity and foreign currency contracts ) Net (losses) gains on sale of assets ) Income before taxes and non-controlling interest Non-controlling interests ) ) ) Income tax provision (Note 18) Net income for the year $ $ $ Earnings per share (Note 14) Basic income per share $ $ $ Diluted income per share $ $ $ Weighted average shares outstanding (in thousands): Basic Diluted Consolidated Statements of Comprehensive Income For the years ended December 31, 2009, 2008 and 2007 (in thousands of US dollars) Net income $ $ $ Other comprehensive income Unrealized gains (losses) on available for sale securities ) Unrealized gain reversed upon disposal of shares in acquisition of mineral interests ) - - Reclassification adjustment for gains included in income ) ) - Comprehensive income $ $ $ See accompanying notes to the consolidated financial statements. 2 Pan American Silver Corp. Consolidated Statements of Shareholders’ Equity For the years ended December 31, 2009, 2008, and 2007 (in thousands of US dollars, except for numbers of shares) Common Shares Shares Amount Contributed Surplus Accumulated Other Comprehensive Income (Loss) Retained Earnings/ (Deficit) Total Balance, December 31, 2006 $ $ $
